
	
		I
		112th CONGRESS
		1st Session
		H. R. 1571
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mrs. Adams (for
			 herself, Mr. Smith of Texas,
			 Mr. Conyers,
			 Mr. Sensenbrenner,
			 Mr. Diaz-Balart,
			 Mr. Posey,
			 Ms. Fudge,
			 Ms. Wilson of Florida,
			 Mr. Stivers,
			 Ms. Hanabusa,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mrs. Ellmers,
			 Mr. West, Ms. Ros-Lehtinen, Mr. Ross of Florida, Mr. Buchanan, Mr.
			 Gowdy, Mr. Mica,
			 Mr. Westmoreland,
			 Mr. Roskam,
			 Mr. Young of Florida,
			 Mrs. Blackburn,
			 Mr. Southerland,
			 Mr. Bilirakis,
			 Mr. McHenry,
			 Ms. Wasserman Schultz,
			 Ms. Brown of Florida,
			 Mr. Nugent,
			 Mr. Rivera,
			 Mr. Barletta,
			 Mr. Quigley,
			 Mr. Miller of Florida, and
			 Mr. Bachus) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ban the sale of certain synthetic
		  drugs.
	
	
		1.Short titleThis Act may be cited as the
			 Combating Dangerous Synthetic
			 Stimulants Act of 2011.
		2.Controlled
			 Substances ActSchedule I of
			 section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)) is amended
			 in subsection (c) by adding at the end the following:
			
				(18)4-methylmethcathinone (Mephedrone).
				(19)3,4-methylenedioxypyrovalerone
				(MDPV).
				.
		
